Barrett, J.
This appeal brings up the question whether the city of Hew York is excepted from the operation of chapter 720 of the Laws of 1887, entitled “An act to provide fire-escapes in hotels,” commonly known as the “Hope Act.” The appellant claims such exemption under section 499 of the consolidation act, as amended by chapter 566 of the Laws of 1887. The latter amendment was passed on the 15th day of June, and was made to take effect 20 days thereafter, while chapter 720 was passed on the 25th day of June, and took effect immediately. Chapter 720 is a general law, on its face applicable to the whole state, requiring the proprietors or managers of every hotel exceeding two stories in height, which is not fire-proof, to “place or cause to be placed a rope or other better appliance, to be used as a fire-escape, in every room of said hotel used as a lodging room except the rooms on the ground floor.” Violation of this requirement is punishable as a misdemeanor, and as a means of enforcement provision is made for semi-annual inspections of every room in every city and village hotel in the state. The appellant’s contention is that the amendment of the consolidation act, to which we have referred, was intended to provide a comprehensive and exclusive system for the city of Hew York adequate to remedy all the mischiefs aimed at, embracing a much wider area of subjects than the general act, and conferring authority to effect its objects by better and more appropriate means than a single crude make-shift. This contention is well founded, and the amendment in question certainly does create such a system. It is entirely clear from an examination of these acts that the general law was not intended to repeal, supersede, or modify the carefully framed and broad provisions of the special enactment. The real question is whether these acts are both applicable to the locality. Was it intended to superadd the single and special safeguard provided for in the general act to the elaborate system of safeguards furnished by the special act? After a careful review of these acts, we think this question must be answered in the negative. The requirement of the single safeguard in the general act is absolute. The authority conferred by the special act is plainly inconsistent with the absolute requirement of any one particular safeguard. That act leaves the entire subject to the judgment of the superintendent of *366buildings, acting with the concurrence of the board of fire commissioners. This is expressive of the inadequacy of any iron-clad legislative formula, and of the intention to substitute therefor the judgment of a skilled expert acting from time to time upon progressive ideas, with the approval of the local officials whose functions best qualify them to co-operate with him. Under this special act the hotel-keeper may be required to provide the rope called for by the general act. But he may also be required to do much more. He may in fact be required to provide genuine and adequate fire-escapes, based upon experience and scientific principles. Can it be possible that where this has been done the hotel-keeper must also, to satisfy the legislative intent, lumber up each room in his house with a coil of rope, an appliance which, in case of fire, would tend to distract attention from other and better means of escape, and possibly jeopardize the guest’s life by suggesting an attempt to utilize the first.and poorest device at hand? It seems reasonably clear that that could not have been the legislative purpose. It seems equally clear that the single and imperfect safeguard required by the general act was not intended to operate where special provision for a complete and thorough system was made for any particular locality in the state. Where no such special provision has been made, the general law is, of course, operative. The legislature thus in effect says: Where we have nothing better, we will at least have this. Everything in the two acts points to this construction. The general -act excludes from its operation fire-proof buildings. In such not even a rope is required. The special act makes no such distinction. The practical enforcement of the general act is placed in the hands of the chief engineer of each fire department in the state (or some person deputized by him) and the mayor or other chief executive officer of cities and villages. The special act, as we have seen, intrusts the execution of its requirements to the superintendent of buildings acting’in one line of duty alone, and in another with the concurrence of the board of fire commissioners. This last consideration suggests a seeming inaccuracy in one statement made in his brief by the learned counsel for the respondent. He says that the only provision in the special act on the subject in question is that which authorizes the superintendent of buildings to direct what fire-escapes and means of egress shall be provided for buildings occupied as hotels “more than three stories in height, and having more than fifteen rooms.” If this were all, there might he some force in the arguments that the mischiefs aimed at were not fully covered. But reading further on in the same section we find the following additional provisions: “In all buildings of a public character already erected, or hereafter to be built in said city, such as hotels, churches, theaters, restaurants, railroad depots, public halls, and other buildings used or intended to be used for the purposes of public amusement or instruction, the halls, doors, stairways, seats, passage-ways, and aisles shall be arranged as the superintendent of buildings, with the concurrence of the board of fire commissioners, shall direct, to facilitate egress in case of fire or accident, and to afford the requisite and proper accommodation for the public protection in such cases. * * * The superintendent of buildings, with the concurrence of the board of fire commissioners, may at any time serve a written or printed notice upon the owner, lessee, or manager of any of said buildings, directing any act or thing to be done or provided in or about the said buildings and the several appliances therewith connected, such as halls, doors, stairs, windows, seats, aisles, and fire-escapes, so as to afford such security to the public in the uses to which they may be severally applied, as they may deem necessary.” Thus buildings of every kind and class used for hotel purposes are brought within the operation of the law, and the local officials are authorized to exercise their judgment with regard to hotels of the character specified in the general act as fully as with regard to any other structure. It will be observed that the general act was passed but a few days after the special act. How, the latter exhibits the utmost care in *367preparation. It is minute, detailed, comprehensive, and seemingly all-sufficient. It is scarcely conceivable that after all this the legislature intended a few days later to say to the officials upon whom they had conferred such broad powers: “There is one point, however, upon which you shall not exercise any discretion, and that is as to having a rope or other better appliance in every room. That must be whether you can improve upon it or not; whether it mars your more scientific methods or not.” Finally the argument is pressed upon us that, as the special act repeals all former provisions of the local law for criminal prosecution of offenders against fire-escape laws, it must have been because a substitute was contemplated in the criminal provisions of the rope law. We think that this suggestion of legislative “looking forward” is quite gratuitous. There was nothing in the surroundings to justify such an implication. A substitute for these criminal provisions, and an exceedingly effective one, was provided in the special act itself, namely, the provision of section 513, authorizing the fire department, in case the directions of the superintendent are not complied with, to ask the supreme court for an order directing the department to vacate the building until compliance is made; also authorizing the department to do the work itself, and to charge the expense as a lien upon the building. With such practical and efficient remedies, resorts to the criminal law became unnecessary. The object of punishment was to compel the result. It was a means to an end. Here the end was accomplished directly, and indirect means are superfluous. Our conclusion is that the city of New York is not within the operation of the general act in question, and that therefore the judgment should be reversed, and the defendant discharged.
Van Brent, P. J„ concurs. Bartlett, J., dissents.